                  Case 19-11743-KG             Doc 16     Filed 08/05/19       Page 1 of 3




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

-----------------------------------------------------x
                                                     :
In re                                                :      Chapter 11
                                                     :
PERKINS & MARIE                                      :
CALLENDER’S, LLC, et al.,                            :      Case No. 19-11743 (___)
                                                     :
                                                     :      Jointly Administered
                  Debtors.1                          :
-----------------------------------------------------x

                             NOTICE OF ENTRY OF APPEARANCE
                           AND DEMAND FOR NOTICES AND PAPERS

         PLEASE TAKE NOTICE that the attorneys listed below enter their appearances as

counsel to Bank of America, N.A., as administrative agent (“BOA”) pursuant to sections 342 and

1109(b) of title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”)

and Rules 2002, 3017, 9007 and 9010 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Code”), and request that all notices given or required to be given in these chapter

11 cases (the “Chapter 11 Cases”) of the above-captioned debtors and debtors-in-possession

(collectively, the “Debtors”), and all papers served or required to be served in the Chapter 11

Cases, be given and served upon:




     1
        The Debtors, together with the last four digits of each Debtor’s federal tax identification number, as
applicable, are: Perkins & Marie Callender’s, LLC (2435); Marie Callender Pie Shops, LLC (2435); Perkins &
Marie Callender’s Holding, LLC (3381); PMCI Promotions LLC (7308); MC Wholesalers, LLC (2420); MCID,
Inc. (2015); Wilshire Beverage, Inc. (5887); FIV, LLC (9288); P&MC’s Real Estate Holding LLC (8553); and
P&MC’s Holding Corp. (2225). The mailing address for the Debtors is 6075 Poplar Avenue, Suite 800, Memphis,
Tennessee 38119-4709.
               Case 19-11743-KG         Doc 16       Filed 08/05/19   Page 2 of 3




Mary F. Caloway, Esquire                             David L. Eades
BUCHANAN INGERSOLL & ROONEY PC                       David S. Walls
919 North Market Street, Suite 990                   Luis M. Lluberas
Wilmington, DE 19801                                 Gabriel L. Mathless
Telephone: (302) 552-4200                            MOORE & VAN ALLEN PLLC
Facsimile: (302) 552-4295                            100 N. Tryon Street, Suite 4700
Email: mary.caloway@bipc.com                         Charlotte, North Carolina 28202
                                                     Telephone: (704) 331-1000
                                                     Facsimile: (704) 409-5670
                                                     Email: davideades@mvalaw.com
                                                     Email: davidwalls@mvalaw.com
                                                     Email: luislluberas@mvalaw.com
                                                     Email: gabrielmathless@mvalaw.com


       PLEASE TAKE FURTHER NOTICE that the foregoing demand is not only for the

notices and papers referred to in the sections of the Bankruptcy Code and the Bankruptcy Rules

specified above, but also includes, without limitation, any and all orders and notices of any

application, motion, petition, complaint, demand, request, or other pleading in the Chapter 11

Cases, whether formal or informal, whether written or oral, and whether transmitted or conveyed

by mail, delivery, telephone, electronically, or otherwise field with or delivered to the

Bankruptcy Clerk, Court or Judge (as those terms are defined in Bankruptcy Rule 9001), which

affect the Debtors or property of the Debtors, or BOA.

       PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance nor any

later appearances, pleadings, proofs of claims, claims, or suits filed in the Chapter 11 Cases shall

be deemed or construed as a waiver of any rights of BOA to (i) have final orders in any non-core

matters entered only after de novo review by a District Judge, (ii) trial by jury in any proceeding

so triable in the Chapter 11 Cases or any case, controversy, or proceeding related the Chapter 11

Cases, (iii) have the District Court withdraw the reference in any matter subject to mandatory or

discretionary withdrawal, or (iv) any other rights, claims, actions, defenses, setoffs, or

                                                 2
               Case 19-11743-KG         Doc 16       Filed 08/05/19   Page 3 of 3



recoupments, as appropriate, to which BOA is or may be entitled, either in law or in equity,

under any agreements, all of which rights, claims, actions, defenses, setoffs, and recoupments are

expressly reserved.

Date: August 5, 2019                         BUCHANAN INGERSOLL & ROONEY PC

                                             /s/ Mary F. Caloway
                                             Mary F. Caloway (No. 3059)
                                             919 North Market Street, Suite 990
                                             Wilmington, Delaware 19801
                                             Telephone: (302) 552-4200
                                             Facsimile: (302) 552-4295
                                             Email: mary.caloway@bipc.com

                                                       -and-

                                             David L. Eades
                                             David S. Walls
                                             Luis M. Lluberas
                                             Gabriel L. Mathless
                                             MOORE & VAN ALLEN PLLC
                                             100 N. Tryon Street, Suite 4700
                                             Charlotte, North Carolina 28202
                                             Telephone: (704) 331-1000
                                             Facsimile: (704) 409-5670
                                             Email: davideades@mvalaw.com
                                             Email: davidwalls@mvalaw.com
                                             Email: luislluberas@mvalaw.com
                                             Email: gabrielmathless@mvalaw.com

                                             Attorneys for Bank of America, N.A.




                                                 3
